DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 being exemplary, Buijs et al (“Predicting target displacements using ultrasound elastography and finite element modeling” 2011) discloses an integrated elastography system (100) for estimating mechanical properties of a sample (110) (“A technique is presented to predict target displacements using a combination of ultrasound elastography and finite element (FE) modeling” Abstract; “The linear array transducer of the ultrasound system was anchored in the center of the top platen. Radio-frequency (RF) ultrasound data were recorded with a SONOS 7500 real-time 3D system (Philips Medical Systems, Best, The Netherlands), equipped with a linear array transducer (L 11-3) with a central frequency of 7.5 MHz.” B. Ultrasound Experiments; “The FE calculations were performed with Tool Command Language (Tcl) scripts invoked from the commercial software ANSYS Mechanical (ANSYS Inc., Canonsburgh, USA). Computations were executed on an eight-core 64-bit Intel Xeon workstation with 12 GByte internal memory running Microsoft Windows 7 Professional.” D. Finite Element Model, the system comprising:
a) an x-ray computed tomography ("CT") system (101) comprising an x-ray source (102) and a detector (108), wherein the x-ray source emits x-rays towards the sample (110) and wherein the detector (108) collects x-rays emitted from the sample (110) (“On the other hand, using current medical imaging modalities such as X-ray, ultrasound, computed tomography (CT) scans, and magnetic resonance (MR) images, it is possible to determine organ geometry with a high level of accuracy.” Section I. Introduction; “In this study, 3D geometry was obtained from CAD information, but in future clinical studies, geometry should be obtained in 3D with CT scans or MR imaging.” IV. Discussion and Conclusion; conventional x-ray computed tomography systems are well-understood and well-known and comprise an x-ray source transmitting x-rays through a sample and an x-ray detector to acquire the transmitted x-rays as evidenced by Prince and Jinks “Medical Imaging Signals and Systems” (2016) Chapter 5, Figure 5.2 and 5.2 Instrumentation describing a conventional projection radiographic system on P.136);
b) a sound wave system (103) having one or more acoustic transducers (112) configured to be positioned at an outer surface of the sample (110), wherein the one or more transducers (112) are configured to generate sound waves that impinge on the sample (110), and wherein the one or more receivers (114) receive a first set of transmitted signals comprising sound waves that transmit through the sample (110) (“The linear array transducer of the ultrasound system was anchored in the center of the top platen. Radio-frequency (RF) ultrasound data were recorded with a SONOS 7500 real-time 3D system (Philips Medical Systems, Best, The Netherlands), equipped with a linear array transducer (L 11-3) with a central frequency of 7.5 MHz.” B. Ultrasound Experiments; Figure 1 shows the transmission and reception of a sound wave through the sample using a transducer positioned at the surface of the sample); and
c) a controller (120) operably coupled to the x-ray CT system (101) and the sound wave system (103), wherein the controller (120) has a memory that stores computer readable instructions (“Calculations were performed in MATLAB (The Mathworks Inc., Natick, USA). for visualization purposes, B-mode images were obtained by taking the 10-base logarithm of the absolute value of the Hilbert transform of the RF data.” C. Displacement and Strain Estimation; “The FE calculations were performed with Tool Command Language (Tcl) scripts invoked from the commercial software ANSYS Mechanical (ANSYS Inc., Canonsburgh, USA). Computations were executed on an eight-core 64-bit Intel Xeon workstation with 12 GByte internal memory running Microsoft Windows 7 Professional.” D. Finite Element Model) that, when executed by the controller, causes the controller to: 
i) generate only one x-ray CT image of the sample using the detected x-rays from the sample, and select a matrix and an inclusion based on geometries detected from the CT image of the sample (“We used the distribution of elastic modulus in an FE model to predict the displacements upon application of different loading and boundary conditions, which are known to be important factors in displacement predictions [13]. The target displacement predictions were verified experimentally with the ultrasound measurements. To investigate the influence of geometry, we used a combination of ultrasound elastography and FE analysis to predict the displacement of a stiff target embedded in the breast phantom upon compression of the phantom by the ultrasound transducer and upon indentation of the phantom.” Section II. Materials and Methods; “the Young's moduli of the stiff targets and the surrounding material.” D. Finite Element Model; “The first experiment aimed to reconstruct the distribution of elastic properties in a plane intersecting the stiff target embedded in the phantom” G. Application to Breast-Shaped Phantom; “The aim of the second breast phantom experiment was to predict the motion of the target during a similar compression experiment, as described above. for this case, a 3D FE model was constructed from the CAD drawing used to create the breast phantom mold. The target in the breast phantom was spherical in shape and was, therefore, modeled as a 10.0 mm diameter sphere.” G. Application to Breast-Shaped Phantom; “On the other hand, using current medical imaging modalities such as X-ray, ultrasound, computed tomography (CT) scans, and magnetic resonance (MR) images, it is possible to determine organ geometry with a high level of accuracy.” Section I. Introduction; “In this study, 3D geometry was obtained from CAD information, but in future clinical studies, geometry should be obtained in 3D with CT scans or MR imaging.” IV. Discussion and Conclusion);
ii) generate the first set of transmitted signals based on the CT image using the sound wave system (103) (“The phantom was loaded in different conditions and ultrasound images were acquired (Section II-B). Displacement and strain images were obtained from the ultrasound measurements using a cross-correlation algorithm (Section II-C). An inverse problem was then solved to obtain the distribution of elastic moduli from the strain images (Section II-D), which were verified using mechanical tests on the phantom materials (Section II-F). We used the distribution of elastic modulus in an FE model to predict the displacements upon application of different loading and boundary conditions, which are known to be important factors in displacement predictions [13]. The target displacement predictions were verified experimentally with the ultrasound measurements. To investigate the influence of geometry, we used a combination of ultrasound elastography and FE analysis to predict the displacement of a stiff target embedded in the breast phantom upon compression of the phantom by the ultrasound transducer and upon indentation of the phantom (Section II-G).” Section II. Materials and Methods); 
iii) select an initial set of values comprising one or more of an elasticity modulus, a Poisson ratio, and a density for the matrix and the inclusion based on the selection (“Assuming linear elastic and isotropic material properties within the element, the constitutive equation is given by [Equation (2)] with ϵ the strain tensor, tr the trace operator I the second-order identity tensor, Ε the Young’s modulus, and ν the Poisson’s ratio. The Young's modulus was allowed to vary among elements. The Poisson's ratio was assumed to be spatially invariant and equal to 0.495 under the assumption of a nearly incompressible material… ratio between the Young’s moduli of the stiff targets and the surrounding material. The algorithm was initialized with a homogenous distribution of the relative Young’s modulus Ε = 1 at iteration k = 0 to obtain an  initial prediction of stresses and strains” D. Finite Element Method); and
iv) perform and repeat a forward analysis sequence to simulate a sound wave transmission through the matrix and the inclusion to deduce a mechanical response of the matrix and the inclusion, wherein the forward analysis sequence optimizes the initial set of values until the set of signals generated converges with the first set of transmitted signals (“To reconstruct the relative mechanical properties from the axial strains, the plane-stress variant of an iterative method was used… The algorithm was initialized with a homogenous distribution of the relative Young’s modulus E = 1 at iteration k = 0 to obtain an initial prediction of stresses and strains. The Young’s moduli were then adapted according to [Equation (4)] where σx and σy are the lateral and axial stress components, respectively. These stress components were obtained from the forward FE problem. It should be noted that calculated stresses and pressures in the computations did not have absolute values, but their ratios were still meaningful. The axial strain εydata was obtained from the ultrasound strain image under the case Compression…. Convergence of the Young’s modulus distribution was reached after ten iterations. The estimated distribution of relative elastic moduli from the case Compression was subsequently used to predict the target displacements of the cases with the varying boundary and loading conditions, i.e, cases Rotated,  Constrained, Partial Support, and Indentation (Section II-B).” D. Finite Element Model; see also F. Dynamic Mechanical Testing);
wherein the mechanical response is determined based on the set of signals generated, thereby decoding the mechanical response of the sample (“Convergence of the Young’s modulus distribution was reached after ten iterations.” D. Finite Element Model; see also F. Dynamic Mechanical Testing).
However, while Buijs et al. discloses a sound wave system as detailed above, Buijs et al. may not explictly disclose a sound wave system (103) having one or more acoustic transducers (112) and one or more receivers (114) configured to be positioned around an outer surface of the sample (110), wherein the one or more transducers (112) are configured to generate sound waves that impinge on the sample (110), and wherein the one or more receivers (114) receive a first set of transmitted signals comprising sound waves that transmit through the sample (110); and decoding the mechanical response of the sample without requiring response acquisitions from inside the sample.
In the absence of hindsight reasoning it would not be reasonable for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Buijs et al. to replace the reflectivity/echo based sound wave system with a transmission based sound wave system as recited in the claimed invention. Further the prior art does not appear to teach the recited combination of elements of a elastography system comprising a CT scanner to acquire a single CT scan of a sample to inform a finite element model that is used to simulate transmission sound waves through a sample and the simulated waves being used to converge the finite element model through comparison of simulated waves and measured transmission sound waves of the sample from a transmission sound wave system. 
Additionally, Assad & Misra (“Combining ultrasound-based elasticity estimation and FE models to predict 3D target displacement” 2013) discloses features similar to that of Buijs et al. including the recited combination of elements of a elastography system comprising a CT scanner to acquire a single CT scan of a sample to inform a finite element model that is used to simulate sound waves within a sample and the simulated waves being used to converge the finite element model through comparison of simulated waves and measured sound waves of the sample from a sound wave system. However, Assad & Misra similarly does not employ a transmission sound wave system, nor would it have been not be reasonable for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Assad & Misra to employ such a transmission sound wave system absent hindsight. 
In addition, Kiraly (U.S. Pub. No. 2013/0218002) similarly discloses the use a single set of either magnetic resonance or computed tomography images to inform a density model that is used to simulate sound waves within a sample and the simulated waves being used to converge the density model through comparison of simulated waves and measured sound waves of the sample from a sound wave system. However, Kiraly similarly does not employ a transmission sound wave system, nor would it have been not be reasonable for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kiraly to employ such a transmission sound wave system absent hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793